     Case 2:19-cv-02237-AWI-JLT Document 65 Filed 11/10/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    CYNTHIA CLOSE,                                      Case No.: 2:19-cv-02237-AWI-JLT

12                   Plaintiff,                           ORDER AFTER NOTICE OF
                                                          SETTLEMENT
13                   v.                                   (Doc. 64)

14    ETHICON, INC., et al.,

15                   Defendants.

16            The parties report that they have settled the matter in principle as a result of a global

17    settlement involving several hundred plaintiffs. (Doc. 64) They seek a stay of the action to

18    determine whether the settlement will come to fruition. Thus, the Court ORDERS:

19            1.     The stipulation to dismiss the action SHALL be filed no later than April 30,

20    2021;

21            2.     All pending dates, conferences and hearings are VACATED.

22    The parties are advised that failure to comply with this order may result in the Court imposing

23    sanctions, including the dismissal of the action.

24
      IT IS SO ORDERED.
25
         Dated:     November 9, 2020                            /s/ Jennifer L. Thurston
26
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
